                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

 STEPHANIE CATARAHA, as the                     CV-17-128-GF-BMM-JTJ
 personal representative of the Estate
 of STEPHEN HAMILTON,                           ORDER

 Plaintiff,

 v.

 ELEMENTAL PRISM, LLC, Herb
 Stomp,

 Defendant.

       The Court has been informed that this case has settled at a settlement

conference conducted by Magistrate Judge John Johnston on November 13, 2019,

2019. (Doc. 74.) Accordingly, IT IS HEREBY ORDERED that all deadlines

and hearings in the case are VACATED and all motions TERMINATED. The

parties shall file a stipulation for dismissal and submit a proposed order of

dismissal to the undersigned on or before December 18, 2019, or show good

cause for their failure to do so.

       DATED this 18th day of November, 2019.




                                         -1-
